EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended to correct obvious minor informalities as follows: 

Claim 21, “said first section of the rails” in the last paragraph has been replaced with –the rails at said first section—for added clarity and clearer antecedent support.  Additionally, “the second section of the rails” in the last paragraph has been replaced with –the rails at the second section—for added clarity and clearer antecedent support.  
Claim 25 – line 1, “a spring” has been replaced with –further including a spring—to remove awkwardness.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661.  The examiner can normally be reached on Monday through Friday 8:00 am - 4:00pm.










/STEPHEN T GORDON/Primary Examiner, Art Unit 3612